HAWKINS, Presiding Judge.
Appellant was charged by complaint and' information with the offense of possessing intoxicating liquor for the purpose of sale in Collin County, which was alleged to be dry area. He was found guilty by the jury and his punishment assessed at a fine of $100. From such judgment this appeal has-been perfected.
The record is before this court without any bill of exception or statement of facts. All of the proceedings in the case appear to be regular and there is no question presented for review.
The judgment is affirmed.